DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on July 30, 2022.
Claim 7 has been cancelled.
Claims 1-6 and 8-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The hinge assembly as claimed is not shown or suggested in the prior art because of the use of a hinge assembly which includes a first arm having a plurality of teeth formed thereon, a pawl that is shaped to releasably engage said plurality of teeth of said first arm, and a pawl button, where said pawl is disengaged from said first arm by manipulating said pawl button.
The prior art as disclosed by Cheshire (US 4,230,414) shows the use of a hinge assembly which is comprised of an armrest plate that is pivotally movable between first and second positions, a ratchet ring with a plurality of teeth that is attached to said armrest plate, and a pawl with a spring, where said pawl is shaped to releasably engage said plurality of teeth of said ratchet ring on said armrest plate.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 15, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617